[Cite as Geauga Cty. Bar Assn. v. Corrigan, 130 Ohio St.3d 84, 2011-Ohio-4731.]




                GEAUGA COUNTY BAR ASSOCIATION v. CORRIGAN.
                      [Cite as Geauga Cty. Bar Assn. v. Corrigan,
                          130 Ohio St.3d 84, 2011-Ohio-4731.]
Attorney misconduct—Failing to respond to a demand for information by a
         disciplinary authority during an investigation—Six-month suspension, all
         stayed on condition.
   (No. 2011-0706—Submitted June 21, 2011—Decided September 22, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                      Discipline of the Supreme Court, No. 10-034.
                                    __________________
         Per Curiam.
         {¶ 1} Respondent, James G. Corrigan of Shaker Heights, Ohio, Attorney
Registration No. 0029130, was admitted to the practice of law in Ohio in 1981.
On April 12, 2010, relator, Geauga County Bar Association, filed a complaint
alleging that respondent had failed to cooperate in its investigation of a grievance
filed against him by a former client.1 A panel of the Board of Commissioners on
Grievances and Discipline conducted a hearing and found that respondent’s
conduct violated Prof.Cond.R. 8.1(b) (prohibiting a lawyer from knowingly
failing to respond to a demand for information by a disciplinary authority during
an investigation). The board adopted the panel’s findings of fact and misconduct
as well as its recommended sanction of a six-month suspension from the practice
of law, all stayed on condition. Having determined that the board’s findings of
fact and misconduct are supported by clear and convincing evidence, we adopt
them and conclude that a six-month suspension from the practice of law, all
stayed on condition, is the appropriate sanction for respondent’s misconduct.


1. The board did not pursue charges related to the underlying client grievance.
                            SUPREME COURT OF OHIO




                                   Misconduct
       {¶ 2} The board found that in May 2008, a former client of respondent’s
filed a grievance with the Cleveland Metropolitan Bar Association.           Upon
discovery that respondent’s office was then located in Bainbridge Township,
Geauga County, the grievance was transferred to the grievance committee of the
Geauga County Bar Association.
       {¶ 3} Relator sent a letter to respondent at his home address on June 13,
2008, and sent a second letter to respondent’s home and business addresses on
October 9, 2008. Each time, relator sent the letters by both certified and regular
mail. A member of the grievance committee testified that a number of the letters
were returned marked undeliverable or unclaimed. Relator also attempted to
reach respondent by phone at least 30 times. Relator was able to leave a message
on only one or two occasions—the rest of the time, respondent’s voicemail box
was full.
       {¶ 4} Respondent admitted receiving relator’s October 15, 2008 letter
regarding the grievance.    The investigator testified that respondent called on
October 31 and left a voicemail indicating that he vaguely recalled the grievant’s
name and her legal matter. Respondent stated that he did not have a file for the
grievant, but that another attorney, whose name could not be understood from the
voicemail, had it. He also left a different telephone number for relator to return
his call. There was no response to a subsequent letter sent by regular mail and
certified mail.   Efforts to reach respondent by telephone continued to be
unsuccessful because respondent’s voicemail boxes were full.
       {¶ 5} Sometime before June 25, 2009, relator was able to leave a message
about developments in the case, including the upcoming review of the grievance
at a grievance-committee meeting. At that meeting, the board found that it had
probable cause to charge respondent with failing to cooperate in the investigation.
The next day, respondent called relator’s investigator to apologize for not




                                        2
                                January Term, 2011




responding sooner, explaining that he is frequently out of the country and does not
often check his voicemail. The investigator advised him that the committee had
decided to file a complaint. He told respondent that if he sent a letter to the
committee chairman explaining his failure to respond and seeking an opportunity
to speak to the entire committee, there was a chance that the committee would
reconsider its decision.
       {¶ 6} Following the investigator’s advice, respondent sent a letter
apologizing for his inadequate response, explaining why it had been so difficult to
contact him, and seeking an opportunity to address the committee. The chairman
of the committee sent respondent a letter advising him to appear at the September
10 committee meeting. Respondent called just before the meeting to advise the
committee that he would be 10 to 15 minutes late. The committee transacted
other business and waited for respondent for more than an hour, but he did not
arrive. When respondent appeared at the committee chairman’s office later that
day, he was told that he was too late. Respondent made no further efforts to
respond to the investigation.
       {¶ 7} Unable to obtain service of relator’s complaint on respondent by
mail, the board served the complaint on the clerk of the Supreme Court pursuant
to Gov.Bar R. V(11)(B). Respondent answered the complaint and denied the
charge against him.
       {¶ 8} Respondent appeared at the hearing on the complaint and testified
that he was semiretired and traveled out of the country at least eight months of
each year and that during that time, his mail was held by the post office. He said
that he used his office only for file storage and as the address for some of his
private financial dealings and that although mail directed to that address was
supposed to be forwarded to his home, he had never received any mail forwarded
from the office address. Respondent acknowledged that his voicemail box was
often full and that the messages were deleted automatically after 30 days, but he



                                        3
                             SUPREME COURT OF OHIO




asserted that because he had no clients, he had no reason to monitor his phone
calls during his travels.
        {¶ 9} Respondent denied that he had knowingly failed to respond to the
disciplinary investigation and claimed that he had not learned of the grievance
against him until July 2009. He maintained that he had missed the grievance-
committee meeting because he had been stuck in heavy traffic, but the panel did
not find this testimony to be credible.
        {¶ 10} Based upon these findings, the board found that respondent had
violated Prof.Cond.R. 8.1(b).
                                      Sanction
        {¶ 11} In recommending a sanction, the panel and board considered the
aggravating and mitigating factors listed in Section 10 of the Rules and
Regulations Governing Procedure on Complaints and Hearings Before the Board
of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”). See Stark
Cty. Bar Assn. v. Buttacavoli, 96 Ohio St.3d 424, 2002-Ohio-4743, 775 N.E.2d
818, ¶ 16.
        {¶ 12} As mitigating factors, the board found that respondent has had no
prior disciplinary offenses in his 30 years of practice and that he had had no
dishonest or selfish motive in committing the misconduct. See BCGD Proc.Reg.
10(B)(2)(a) and (b). However, the board concluded that the aggravating factors—
including respondent’s lack of cooperation and his refusal to acknowledge the
wrongful nature of his conduct—outweighed those mitigating factors. See BCGD
Proc.Reg. 10(B)(1)(e) and (g).
        {¶ 13} Relator initially planned to recommend that respondent be publicly
reprimanded for his misconduct, but citing his continued lack of cooperation and
his failure to accept responsibility for his actions even after the complaint had
been filed, relator sought a six-month suspension from the practice of law. The
board observed that in Cleveland Metro. Bar Assn. v. Jaffe, 121 Ohio St.3d 260,




                                          4
                               January Term, 2011




2009-Ohio-763, 903 N.E.2d 628, ¶ 2-3, 7, we imposed a six-month suspension on
an attorney who had committed comparable conduct in violation of Gov.Bar R.
V(4)(G), and in Mahoning Cty. Bar Assn. v. Jones, 127 Ohio St.3d 424, 2010-
Ohio-6024, 940 N.E.2d 940, ¶ 5, 7, we imposed a six-month suspension, all
stayed, on an attorney who had committed comparable conduct in violation of
Gov.Bar R. V(4)(G). Unlike Jaffe and Jones, who each had prior disciplinary
violations, respondent has no prior disciplinary record. Jaffe at ¶ 5; Jones at ¶ 1.
Therefore, the board concluded that a six-month stayed suspension was the
appropriate sanction for respondent’s misconduct.
       {¶ 14} We accept the board’s findings of fact and misconduct and agree
that the appropriate sanction for respondent’s misconduct is a six-month
suspension fully stayed on the condition that respondent commit no further
misconduct.
       {¶ 15} Accordingly, we suspend James G. Corrigan from the practice of
law in Ohio for six months, all stayed on the condition that he commit no further
misconduct. If respondent fails to comply with the condition of the stay, the stay
will be lifted and respondent will serve the full six-month suspension. Costs are
taxed to respondent.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, LANZINGER, CUPP,
and MCGEE BROWN, JJ., concur.
       O’DONNELL, J., dissents and would impose a public reprimand.
                              __________________
       Carrabine & Reardon Co., L.P.A., and James R. Flaiz; and Thrasher,
Dinsmore & Dolan, L.P.A., and Todd C. Hicks, for relator.
       James G. Corrigan, pro se.
                           ______________________




                                         5